Reply Attention ofVirgil Z. Hlus Direct Tel.604.891.7707 EMail Addressvzh@cwilson.com Our File No.27595-0001 / CW3018884.7 Clark Wilson LLP Barristers & Solicitors Patent & Trade-mark Agents 800-885 W Georgia Street Vancouver, BCV6C 3H1 Tel.604.687.5700 Fax604.687.6314 January 7, 2010 VIA COURIER AND EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC20549 USA Attention: John Cash Accounting Branch Chief Dear Sirs: Re:KHD Humboldt Wedag International Ltd. Form 20-F for Fiscal Year Ended December 31, 2008 File No. 1-4192 Thank you for your letter of November 13, 2009 to Alan Hartslief with respect to the Form 20-F for the fiscal year ended December 31, 2008 filed by KHD Humboldt Wedag International Ltd. (the “Company”).The Company’s responses are numbered in a manner that corresponds with your comments as set out in your letter of November 13, 2009. FORM 20-F FOR FISCAL YEAR ENDED DECEMBER 31, 2008 Transactions with parties in countries designated by the United States State Department as state sponsors of terrorismpage 21. 1. We note your response to comment 2, advising us that you currently engage “in business, primarily the provision of spare parts, with companies located in Iran, Sudan, Cuba, and Syria, countries that are currently designated as state sponsors of terrorism by the United States State Department.” Also, you list on your website a branch office that your subsidiary, KHD Humboldt Wedag GmbH, has in Iran. We note that your Form 20-F does not include disclosure regarding any contacts with Iran, Sudan, Cuba, and Syria. Please describe to us, with a view toward disclosure in future filings, the nature and extent of your past, current, and anticipated operations in, or other contacts with, Iran, Sudan, Cuba, and Syria, whether through subsidiaries or other direct or indirect arrangements. Your response should describe in reasonable detail any products, including spare parts, equipment, components, technology, or services you have provided to Iran, Sudan, Cuba, and Syria directly or indirectly, and any agreements, commercial arrangements, or other contacts you have had with the governments of those countries or entities controlled by those governments. An immaterial amount of the Company’s operations are conducted with companies in Iran, Sudan, Cuba and Syria. Such contact is facilitated solely through the Company’s Germany-based subsidiary, Humboldt Wedag GmbH, Cologne (“HWG”), a company organized and registered under the rules and regulations of Germany, which is indirectly held by the Company through its majority shareholding in KHD Humboldt Wedag International (Deutschland) AG.To the Company’s knowledge, no U.S. persons (as that term is defined in the relevant Parts of Title 31 of the Code of Federal Regulations) have any role in the approval or execution of contracts with entities located in those countries. HWG maintains a branch office in Iran that is dedicated to meeting the service requirements of existing customers in that region, primarily through the provision of spare parts.Its involvement in Iran has primarily consisted of the provision of product upgrades and spare parts, such as thrust rollers, spring elements and rotary kilns, and some equipment supply, including the supply of clinker production lines, cement production lines and cement plant equipment, primarily for entities involved in the cement industry. In addition, HWG has assisted some customers by supervising the commissioning and erection of certain projects for which it has supplied equipment. HWG’s business involvement in Cuba is limited to the provision of spare parts to customers, including ball valves, bearing shells, tyre and tyre fastening, roller supports and double flap boxes, and the delegation of supervisors to assist a customer. HWG’s business involvement in Syria has primarily consisted of the provision of spare parts to customers, including roller supports, flanges and a central lubrication pump. No revenues have resulted from HWG’s operations in Sudan in the last three fiscal years or the current year to date. HWG’s involvement in Sudan prior to the last three fiscal years consisted solely of the provision of spare parts. Quantitative disclosure regarding the revenues, assets and liabilities HWG has derived from the countries of Iran, Sudan, Cuba and Syria in the last three fiscal years and the most recent interim period are set out in a table in the response to comment two herein. Going forward, HWG expects to have continuing operations involving the provision of spare parts to entities in Iran, Cuba, Syria and Sudan.In addition, HWG may enter into contracts with entities in those countries for new projects in the future.Possible projected revenues for fiscal years 2010 and 2011 are also set out in tabular format in the response to comment two herein, however there is no guarantee that such revenues will be earned or that HWG will be awarded the contracts on which such projected revenues are based. The Company does not include detailed disclosure regarding HWG’s contacts with Iran, Sudan, Cuba and Syria in its Form 20-F as the Company does not believe that such information is material to investors. However, the risk factors included in the Company’s Form 20-F and its interim reports disclose that the Company engages and may continue to engage in business with parties in such countries and the Company’s website indicates that HWG has an office in Iran.As such, the Company’s associations with companies in such countries is public information and is available to the Company’s investors.The Company’s website and Form 20-F also include contact information for the Company where investors can make inquiries regarding such public information.The Company has never received any inquiries from investors, analysts or underwriters regarding its operations in the aforementioned countries. In future filings, the Company will clarify that its business in such countries is conducted solely by its indirect subsidiary, HWG. Given the nature of the economies in Iran, Cuba, Syria and Sudan, HWG may indirectly have contacts with governments of such countries through contractual relationships with companies that have both public and private ownership components or with entities controlled by those governments.However, to the Company’s knowledge, neither it nor any of its subsidiaries, including HWG, has had commercial dealings with the governments of Iran, Cuba, Syria or Sudan or entities controlled by such governments. 2 2. Please discuss, with a view toward disclosure in future filings, the materiality of your contacts with Iran, Sudan, Cuba, and Syria, and whether those contacts constitute a material investment risk for your security holders. You should address materiality in quantitative terms, including the approximate dollar amounts of revenues, assets, and liabilities associated with Iran, Sudan, Cuba, and Syria for the last three fiscal years and any subsequent period. Also, address materiality in terms of qualitative factors that a reasonable investor would deem important in making an investment decision, including the potential impact of corporate activities upon a company’s reputation and share value. As you are aware, various state and municipal governments, universities, and other investors have proposed or adopted divestment or similar initiatives regarding investment in companies that do business with U.S.-designated state sponsors of terrorism. Your materiality analysis should address the potential impact of the investor sentiment evidenced by such actions directed toward companies that have operations associated with Iran, Sudan, Cuba, and Syria. For the reasons set out below, the Company does not believe that a reasonable investor would consider HWG’s business activities in Iran, Sudan, Cuba and Syria to be material from either a quantitative or qualitative standpoint. The Company does not believe that the activities of HWG are material from a quantitative standpoint since the amount of revenue generated by these activities is not significant. The following table shows the Company’s total consolidated revenues, assets and liabilities for 2009, 2008, 2007 and 2006: 2009 (to September 30) (unaudited)(1) 2008 (audited)(1) 2007 (audited)(1) 2006 (audited)(1) Revenues $ 366,208 $ 638,354 $ 580,391 $ 458,544 Assets 764,163 765,658 789,311 748,032 Liabilities 479,210 500,035 476,191 403,388 (1) United States dollars in thousands. The following table shows HWG’s estimated revenues, assets and liabilities associated with business with entities located in Iran, Cuba, Syria and Sudan for 2009, 2008, 2007 and 2006, as well as possible projected revenues for fiscal years 2010 and 2011: Iran Cuba Syria Sudan ($)(1) (%) ($)(1) (%) ($)(1) (%) ($)(1) (%) 2006 Revenues 25,392 5.5 491 0.1 328 0.07 - - Assets 580 0.08 - Liabilities 177 0.04 - 2007 Revenues 27,768 4.8 445 0.08 151 0.03 - - Assets 134 0.02 - Liabilities 92 0.02 - 2008 Revenues 8,644 1.4 428 0.07 397 0.06 - - Assets 328 0.04 - Liabilities 370 0.07 - 2009 (to September 30) Revenues 3,399 0.9 382 0.1 140 0.04 - - Assets 372 0.05 - Liabilities 290 0.06 - 2010 Revenues 1,000 N/A 50 N/A 450 N/A 5,000(2) N/A 2011 Revenues 1,300 N/A 50 N/A 550 N/A - N/A (1) United States dollars in thousands. (2) The Company considers the likelihood that it will be awarded the contracts to which these projected revenues pertain to be slim. 3 Revenues derived from contracts with entities in Iran were higher in fiscal years 2006 and 2007 as, during those years, HWG was under contract to build cement plants.Thereafter, HWG’s operations in Iran have primarily consisted of the provision of spare parts for such plants. As can be seen from the foregoing table, the Company’s associations with entities located in Iran, Cuba, Sudan and Syria comprise only a nominal amount of the Company’s total revenues, assets and liabilities and, as such, from a quantitative perspective, the Company’s associations with such entities do not constitute a material investment risk for its shareholders. In future filings, the Company intends to make clear that it does not itself engage in any operations in the countries of Iran, Sudan, Cuba and Syria, and its indirect subsidiary, HWG, engages in only nominal operations in such countries.Further, HWG’s dealings in those countries are immaterial from both a qualitative and quantitative perspective. As set out in the response to comment one herein, the Company has publicly disclosed that it engages in operations in the countries of Iran, Sudan, Cuba and Syria.The Company believes that shareholder inquiries about activities in such countries would be indicative of concerns in that regard, however the Company is not aware of any inquiries from investors, underwriters or analysts with respect to same nor has the Company identified any resulting negative impact on its reputation or share value as a result of such public information. The Company holds quarterly conference calls during which the Company’s investors can post questions or comments to the Company’s management and the Company is not aware of any inquiries regarding the Company’s activities in the aforementioned countries, including from any state or municipal governments or universities, or from any analysts or underwriters.Additionally, as discussed above, none of HWG’s activities in those countries involve U.S. persons (as that term is defined in the relevant Parts of Title 31 of the Code of Federal Regulations) or have any other connection to the United States. As a result, the Company does not believe that a reasonable investor would deem such activities material from a qualitative standpoint.It is the Company’s position that the activities of HWG in Iran, Sudan, Cuba and Syria have not had, nor should they have, an impact on the Company’s reputation and share value. Application of Critical Accounting Policies, page 46 Revenue Recognition, page 46 3. Please expand the disclosures in your future filings to include the significant information you provided supplementally in response to our prior comment five. In this regard, please ensure that you discuss the cancellation clauses in your contracts including your legal and enforceable rights and clarify that you were entitled to payments related to the contracts comprising the $32 million loss you recognized in fiscal 2008, but that you chose to not pursue payment because there was significant uncertainty regarding collectability. 4 The information the Company provided supplementally in response to your prior comment five was included in the Company’s most recent report on Form 6-K disclosing its financial results for the interim period ended September 30, 2009 as filed with the Commission on November 16, 2009.Specifically, under the heading “Results of Operations - Provisions for Terminated Customer Contracts”, the Company included the following disclosure: Our typical business project involves three parties, being our company, the customer and the respective subcontractor(s) and supplier(s). Under our business model, we have contracts with our customers and contracts with the respective subcontractor(s) and/or supplier(s). If a customer defaults on a contract with us, we are still liable to the subcontractor(s) and/or supplier(s) as the result of our contract(s) with the subcontractor(s) and/or supplier(s). However, as our contracts with customers have cancellation clauses in place, in the event that we become liable to a subcontractor or supplier as a result of a customer defaulting on a contract with us, we have the right to pursue the defaulting customer for cancellation costs pursuant to the cancellation clauses. In the event of the cancellation of a contract, we are typically contractually entitled to pursue the defaulting customer for some or all of: (a)compensation for the actual costs and expenses that we incur or are charged by subcontractor(s) or supplier(s) for work performed and purchase orders placed to the date of the cancellation of the contract; (b)any engineering costs directly attributable to the contract; (c)the costs for removing our equipment from the contract site and the return of equipment to us and/or the subcontractor(s) as well as the cost of the repatriation of our and/or the subcontractor(s) personnel; (d)a percentage of the total amount due under the contract to the extent that such amount has not already been paid to us in sums already invoiced; and (e)a percentage of the total cancellation costs as overhead. After the onset of the financial crisis in third quarter of 2008, one of our customers entered into proceedings under the Companies’ Creditors Arrangement Act (Canada) (the “CCAA”), a creditors’ relief statute. In addition, certain customers approached us requesting cancellations or modifications of their contracts. These requests were generally of three types: (1)requests that contracts be cancelled; (2)requests that contracts be delayed; or (3)requests for modification of the scope of a contract (for example, a contract that was initially proposed to be three phases might be reduced to only two phases). In these cases, our engineers, project managers, finance managers and lawyers reviewed the project work and the terms of the contracts and subcontracts to determine our liabilities, including the potential liabilities under the purchase orders which had been committed. During the fourth quarter of 2008 when this review was undertaken, contracts having a total value of $100.2million were officially cancelled by customers defaulting on their contracts, and were removed from the order backlog as at December31, 2008. Provisions of $6.0million were established for the losses resulting from these contract cancellations as there was significant uncertainty as to whether we would receive the contractual cancellation costs under certain of these contracts. We are currently pursuing our legal rights against the defaulting customers under these contracts. We also determined that certain revenue contracts included in the remaining order backlog were at risk as at December31, 2008. These at risk contracts amounted to $159.2million, comprised of: (1)$76.5million relating to contracts that customers asked be delayed; (2)$2.7million due to the customer entering proceedings under the CCAA; and (3)$80million due to customers asking for changes in contract scope. We immediately suspended work on these contracts and instructed our suppliers to stop work on such contracts. In addition, we established a provision of $2.8million for the contract classified as at risk due to the customer entering proceedings under the CCAA. For two contracts that customers had requested be delayed, we determined that the respective customers were unlikely to proceed with the contracts and that there was significant uncertainty as to whether the customers would pay the cancellation costs due under such contracts, even if we pursued our legal rights to recover cancellation costs. As a result of this significant uncertainty, we established a provision of $14.9million for such contracts as at December31, 2008. We also recorded an impairment charge of $8.2million for inventory and accounts receivable related to the delayed contract. 5 As such, we recognized a $32.0million charge to the income statement in the fourth quarter of 2008 with respect to the cancelled contracts and the terminated customer contracts. In the nine months ended September30, 2009, we performed further critical analysis and continued negotiations relating to such at risk contracts and, as a result, determined that more at risk contracts should be terminated. Therefore, we increased our provision for the terminated contracts by $4.4million, although the provision was reduced by $4.2million as a result of our negotiations with suppliers. On September30, 2009, these terminated customer contracts, aggregating $95.8million, were officially cancelled and removed from the order backlog. During the nine months ended September30, 2009, when contracts were classified as terminated as a result of the further critical analysis and continued negotiations discussed above, we: (i)updated our estimates of amounts recognized at December31, 2008; (ii)recorded our purchase obligations to the contract’s suppliers at the full amount we were contractually committed to pay such suppliers; (iii)determined the amounts that we expected to recover from the sale of any inventory related to such supplier contracts on the basis of the net realizable value of such inventory and recorded this amount as inventory in transit from suppliers; (iv)recorded a claim for the amount that we are owed by the customer as a result of not proceeding with the contracts, including cancellation costs due under the contract, less the amounts of any advance payments received; and (v)created a provision for those amounts that we believe we are unlikely to collect from the customer. In addition, under the heading “Application of Critical Accounting Policies - Revenue Recognition”, the Company included the following disclosure: The majority of the contracts and services in our industrial plant engineering and equipment supply business are long-term and we use the percentage-of-completion method as required by Canadian Institute of Chartered Accountants’ (“CICA”) Handbook Section3400, Revenue, which requires the percentage-of-completion method be used when performance consists of the execution of more than one act, and revenue be recognized proportionately by reference to the performance of each act. The percentage-of-completion method is also permitted under Accounting Research Bulletin45, Long-Term Construction Type Contracts (“ARB 45”), to measure and recognize revenue and related costs.
